DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The instant application is a 371 of PCT/CA2019/051237 filed on 09/04/2019, which claims domestic priority to 62/847,807 filed on 05/14/2019 and 62/727,377 filed on 09/05/2018.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A) Claims 93-97 are rejected under 35 U.S.C. 103 as being unpatentable over Bertenshaw et al (U.S. Patent 4,174,334 A).
Regarding instant claim 93-95 and 97, lines 8-11 of the table of Bertenshaw et al. (column 5-6) teach a composition containing greater than 50 mol% of B2O3, greater than 5 mol% CaO, greater than 1 mol% Al2O3, and containing no CuO, BaO, P2O5, or Rb2O. Bertenshaw further teaches combining these compositions with quaternary components. Bertenshaw teaches the use of fluorides as a quaternary component (claim 3; column 2, line 63 - column 3, line 10). The table of Bertenshaw teaches the use of ZnO and SrO in dental glass. 
Bertenshaw differs from instant claim 93 insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. 
Given the prior art disclosure of each instantly recited component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Bertenshaw to have selected and combined prior art components for their established functions with predictable results. MPEP §2143 and §2144.06(I). More specifically, it would be prima facie obvious to one of ordinary skill in the art prior following the teachings of Bertenshaw to have combined a quaternary fluoride with the glasses of table 3 to yield the predictable result of forming a dental glass having improved setting characteristics, surface properties, and appearance as taught by Bertenshaw (column 3, paragraph 1).
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP §2144.06. With regard to the ranges in claim 96, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included SrO and ZnO in the molar ranges suggested in the table of Bertenshawn. See also MPEP §2144.05. 

B) Claims 93-103 and 109-112 are rejected under 35 U.S.C. 103 as being unpatentable over Bertenshaw et al (U.S. Patent 4,174,334 A) as applied to claims 93-97 above, and further in view of Kuromitsu et al (JP 2000264677A).
	The teachings of Bertenshaw are discussed above. Bertenshaw further teaches the glass is milled to a particle size of less than 50 microns (Bertenshaw at column 2 lines 26-35).
The teachings of Bertenshaw differ from that of claims 98-99 and 109-111 insofar as they do not teach specific fluoride compounds for addition as the quaternary component. The teachings of Kuromitsu et al cure this deficit.  
Kuromitsu et al teaches a glass composition comprises 0-40 mol.% of SiO2, 10-60 mol.% of B2O3, 10-50 mol.% of one or more kinds of alkaline earth metal oxides selected from the group consisting of MgO, CaO, SrO and BaO, 5-50 mol.% of one or more kinds of oxides selected from the group consisting of Li2O, Na2O and K2O and 0-10 mol.% of one or more kinds of fluorides selected from the group consisting of BaF2, CaF2, SrF2, MgF2 and AlF3 (Kuromitsu at overview). Kuromitsu teaches that the glass ranges in particle diameter from 0.1 micron to 30 microns (Kuromitsu at [0011]).
	With regards to the ranges in claims 98-99 and 109-111, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
	Regarding instant claims 100-103, Bertenshaw teaches the glass is milled to a particle size of less than 50 microns (Bertenshaw at column 2 lines 26-35). Kuromitsu teaches that the glass ranges in particle diameter from 0.1 micron to 30 microns (Kuromitsu at [0011]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 100 and 112, Bertenshaw teaches the glass is milled to a particle size of less than 50 microns (Bertenshaw at column 2 lines 26-35). Kuromitsu teaches that the glass ranges in particle diameter from 0.1 micron to 30 microns (Kuromitsu at [0011]). Bertenshaw and Kuromitsu teach a composition comprising substantially the same compounds as the instantly claimed invention, in substantially the same amounts as the claimed invention, and with same size as the instantly claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the composition of Bertenshaw and Kuromitsu has substantially the same properties, such as the one disclosed in instant claims 100 and 112, as the claimed invention. Where all of the recited structural limitations are met by the prior art there is a reasonable expectation that the functional properties would also be met. 
	
C) Claims 101-108 are rejected under 35 U.S.C. 103 as being unpatentable over Bertenshaw et al (U.S. Patent 4,174,334 A) and Kuromitsu et al (JP 2000264677A) as applied to claim 93-103 and 109-112 above, and further in view of Rokitowski et al. (U.S. Patent 8715625 B1).
The teachings of Bertenshaw and Kuromitsu are discussed above. Bertenshaw teaches that the composition may be used as a cement, as a filling material for restoring teeth, for cementing inlays or crowns, providing a base or lining a tooth cavity, fixing orthodontic appliances, sealing root canals and sealing fissures (Bertenshaw at column 4 lines 37-47). Kuromitsu further teaches using this glass in a paste with a viscosity of 1000-500,000 cps (Kuromitsu at [0007]). 
	The combined teachings of Bertenshaw and Kuromitsu differ from claims 104-108 insofar as they fail to teach the glass composition used specifically in a toothpaste. The teachings of Rokitowski et al. cure this deficit. 
Rokitowski teaches an anhydrous toothpaste with a bioactive glass (Rokitowski at claim 1). Rokitowski teaches that bioactive glass chemically reacts with the surface of dentin and intimately bonds to a tooth's structure, creating a new mineral layer which leads to a significant reduction in the amount of sensitivity and significantly reducing the reopening of dentin tubules due to contact with oral fluids (Rokitowski at [0057]). Rokitowski further teaches the particulate bioactive and biocompatible glass have the following weight percentage: SiO2 40-60%; CaO 10-30%; Na2O 10-35%; P2O5 2-8%; CaF2 0-25%; B2O3 0-10% and a particle size range less than about 5 μm or alternatively less than about 2 μm. An effective amount of bioactive glass includes compositions that are between 5-8 percent by weight bioactive glass (Rokitowski at [0061]). Rokitowski further teaches that the viscosity of the composition can be changed with thickening agents (Rokitowski at [0069]) and that the compositions have a viscosity between 100,000 to 350,000 cps @ 25°C (Rokitowski at claim 6). Rokitowski further teaches a method of cleaning, remineralizing and reducing plaque buildup by putting the toothpaste on teeth (Rokitowski at claims 12 and 13).
Regarding instant claims 101-103, Rokitowski teaches a particle size range of less than about 2 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 104-106, Rokitowski teaches an anhydrous toothpaste (Rokitowski at claim 1) using bioactive and biocompatible glass (Rokitowski at [0061]), which is used in desensitizing (Rokitowski at [0057]), and a pharmaceutically acceptable carrier (Rokitowski at claim 1). Rokitowski further teaches the particulate bioactive and biocompatible glass have the following weight percentage: SiO2 40-60%; CaO 10-30%; Na2O 10-35%; P2O5 2-8%; CaF2 0-25%; B2O3 0-10% and a particle size range of less than about 2 μm. Bertenshaw teaches that the composition may be a bonding agent. 
It would be prima facie obvious to substitute the glass taught by Bertenshaw and Kuromitsu for the bioactive glass used in Rokitowski’s toothpaste because the compositions have similar structures and perform the same function of a bioactive glass to yield the predictable result of a desensitizing toothpaste. See MPEP §2143(I)(B) and MPEP §2144.06(II).
Regarding instant claim 107, Kuromitsu further teaches using this glass in a paste with a viscosity of 1000-500,000 cps (Kuromitsu at [0007]). Rokitowski further teaches that the viscosity of the composition can be changed with thickening agents (Rokitowski at [0069]) and that the compositions have a viscosity between 100,000 to 350,000 cps @ 25° C (Rokitowski at claim 6). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 108, Rokitowski teaches an anhydrous toothpaste with a bioactive glass (Rokitowski at claim 1). Rokitowski teaches that bioactive glass chemically reacts with the surface of dentin and intimately bonds to a tooth's structure, creating a new mineral layer which leads to a significant reduction in the amount of sensitivity and significantly reducing the reopening of dentin tubules due to contact with oral fluids (Rokitowski at [0057]). Rokitowski further teaches a method of cleaning, remineralizing and reducing plaque buildup by putting the toothpaste on teeth (Rokitowski at claims 12 and 13).


Conclusion
No claims are presently allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612